United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1837
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Rafael Melendrez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: August 22, 2022
                              Filed: August 29, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Rafael Melendrez appeals the sentence the district court1 imposed after he
pleaded guilty to a firearm offense. His counsel has moved for leave to withdraw and

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
substantive reasonableness of the prison sentence.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41, 51 (2007), we conclude
Melendrez’s prison sentence was not substantively unreasonable. The district court
considered the statutory sentencing factors and did not overlook a relevant factor,
give significant weight to an improper or irrelevant factor, or commit a clear error of
judgment in weighing relevant factors. See 18 U.S.C. § 3553(a); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); see also United States v.
Dunn, 928 F.3d 688, 694 (8th Cir. 2019). We have also independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous
issues for appeal.

     Accordingly, we affirm the judgment of the district court and grant counsel’s
motion to withdraw.
                    ______________________________




                                         -2-